Blatchfokd, Justice.
The views and conclusions of the district judge in these cases are concurred in by me. Let there be a decree for the libelants in the suit brought against the Baltimore, for $2,194.88, with interest from April 6, 1886, and for $1,200, with interest from the date of the Commissioner’s report, and for their costs in the district court, taxed at $255.85, and for their costs in this court, to be taxed; and let there be a decree dismissing the libel in the suit brought against the Lackawanna, with costs to the claimant in the district court, taxed at $87.85, and with its costs in this court, to be taxed.